Citation Nr: 0740884	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran testified at a Board hearing in September 2002.  
The case was remanded for additional development in March 
2001 and September 2003.  A June 2002 Board decision was 
vacated in March 2007 and the case was again remanded.  


FINDING OF FACT

The veteran does not have a right knee disability that is 
attributable to military service.  


CONCLUSION OF LAW

The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs), including a 
January 1954 entrance examination and a January 1956 
separation examination, were associated with the claims file.  
The SMRs are entirely negative for any reference to treatment 
for or a diagnosis of any disability of the right knee.  The 
entrance and separation examinations revealed normal clinical 
evaluations of the veteran's lower extremities and 
musculoskeletal system.  The veteran received treatment at a 
Navy hospital in Corona, California for issues unrelated to 
his right knee.  

The veteran was afforded a VA examination in October 1968.  
He reported that he injured his knees in service and he 
reported constant pain in both knees.  X-rays of the 
bilateral knees were normal.  There was no swelling of either 
knee and flexion of the bilateral knees was from 0 to 140 
degrees.  The examiner diagnosed the veteran with arthralgia 
of the knees.  

Associated with the claims file are VA treatment reports 
dated from August 1986 to November 2004 which reveal 
complaints of right knee problems in May 1994 and knee pain 
in July 1994.  

Private treatment reports from Foote Hospital dated in August 
1995 and Grace Hospital dated in December 1995 are negative 
for any reference to treatment for or a diagnosis of a right 
knee disability.  

The veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the claims file and noted that the evidence 
did not reveal any record of a right knee disability.  The 
veteran reported a painful right knee since he separated from 
service.  He said he did not use a cane or brace to ambulate 
and he said he walked a lot on a daily basis to perform his 
job.  Physical examination revealed that the knee was 
normally aligned with no deformity, swelling, or effusion.  
The skin was healthy and the patellar position was normal.  
The veteran reported pain on palpation over the patella.  
There was no crepitation and the ligaments were stable.  The 
range of motion was from 0 to 135 degrees with complaint of 
pain at the end of motion.  The examiner ordered x-rays but 
the veteran failed to report for the x-rays and no x-rays 
were taken.  The examiner said that multiple attempts were 
made to get in touch with the veteran to get him to go for x-
rays without any success.  The examiner noted that the 
service medical records were negative for any reference to a 
right knee disability.  The examiner concluded that the right 
knee was normal with very minor limited motion, no 
instability, and no clinical evidence of arthritis.  

The veteran testified at a Board hearing in September 2002.  
The veteran testified that he was struck in the knee with a 
rifle butt three or four times by other serviceman during 
training at Camp Pendleton.  He said his superior officers 
saw the incident and he reported the incident to the "main 
characters of the platoon."  He said he received treatment 
for his knee at Camp Pendleton.  He said he was also treated 
for his knee disability at a Navy hospital in Corona, 
California during service.  He said he went for treatment for 
his knee right after service.  He said he was unable to get 
any treatment records from the doctor he saw right after 
service.  He testified that his right knee caused him a lot 
of problems.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it elates to a condition 
as to which under case law of the United States Court of 
Appeals for Veterans Claims (Court) lay observation is 
competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs did not reveal treatment for or a 
diagnosis of any disability of the right knee and the January 
1956 separation examination did not reveal any defects of the 
veteran's lower extremities or musculoskeletal system.  While 
the October 1968 VA examiner diagnosed the veteran with 
arthralgia of the knees, x-rays of the knees obtained at that 
time were reported to be normal.  The VA treatment reports 
document complaints of knee pain but no disability of the 
right was diagnosed.  The April 2007 examiner diagnosed the 
veteran with a normal right knee with very minor limited 
motion and no clinical evidence of arthritis.  Consequently, 
because there is no evidence of a right knee disability in 
service, no chronic disability related to military service, 
and no evidence of arthritis within one year of service, the 
preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that he has a 
right knee disability related to his military service.  While 
the veteran is capable of providing information regarding the 
current condition of his right knee, as a layperson, he is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right knee disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in June 2004.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, by way of a letter dated in March 2006, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
No such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's service medical records, private 
treatment reports, and VA treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection for a right 
knee disability should be granted.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


